COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
                                        NO. 2-07-292-CR
 
 
RODERICK JERMAINE JONES                                                APPELLANT
 
                                                   V.
 
THE
STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 396TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




After Appellant Roderick Jermaine Jones pled true to several
allegations in the State=s petition
to adjudicate and presented other evidence in a Atrue-but@ hearing,
the trial court adjudicated him guilty of aggravated assault with a deadly
weapon and sentenced him to five years= confinement in the Institutional Division of the Texas Department of
Criminal Justice.  Even though his
sentence is well within the range of punishment for this second degree offense,[2]
Appellant contends in his sole point that his sentence is excessive and
disproportionate to the crime for which he was convicted. 
Appellant has presented nothing to show comparative sentences for
aggravated assault with a deadly weapon offenses or to show why his sentence is
disproportionate to the sentences of others convicted of the same or similar
offenses.[3]  Appellant contends that the trial court found
little or nothing mitigating in the evidence he introduced at the hearing, but
the sentence of five years would seem to belie this contention.
Based on all the evidence, we cannot say that Appellant=s sentence is disproportionate or that it amounts to cruel and unusual
punishment.  We therefore overrule his
sole point and affirm the trial court=s judgment.
 
PER
CURIAM
 
PANEL F:    DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED:  March 27, 2008        




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code Ann. '
12.33(a) (Vernon 2003) (providing range of confinement for second degree felony
is two to twenty years), '
22.02(b) (Vernon Supp. 2007) (providing aggravated assault with a deadly weapon
is second degree felony). 


[3]See
Moore v. State, 54 S.W.3d 529, 541B42
(Tex. App.CFort
Worth 2001, pet. ref=d).